The folloAving opinion on motion for rehearing was filed March 23, 1905.' Motion overruled:
Per Curiam:
Conceding all that is claimed by the plaintiff in error Avith reference to the alleged alteration of the instrument sued on, it Avould not be a material alteration in the sense *882that the instrument would be void in the hands of a good-faith purchaser, for value, before maturity. The alleged alteration consisted only in filling the blanks in the note sued on by inserting therein the rate of interest, the date from which interest was to begin to run, and the place of payment. The note was written by the payee, and the blanks filled at the time or immediately after its execution, and before its negotiation. The right of tide holder to fill these blanks is under an implied authority given by the maker, and, when the note has passed into the hands of an innocent third party, this implication of authority becomes conclusive, and the instrument is a valid and enforceable one against the maker. This rule is abundantly supported by the authorities collated in a monographic note to Burgess & Co. v. Blake, 128 Ala. 105, 86 Am. St. Rep., note 9, p. 107.
In Hurlbut v. Hall, 39 Neb. 889, it is not made clearly to appear whether the insertion of the rate of interest was in a blank left for that purpose when the note was delivered, or whether it was by an interlineation which would be apparent upon the face of the note. If the note is complete upon its face when it is delivered, and material matters are inserted in the note thereafter, such additions to the note would constitute an alteration, although it was not apparent from an inspection of the note itself that the additions thereto had been made after the delivery of the note.
The motion for a rehearing is denied.
Motion overruled.